Exhibit 11.0 COMPUTATION OF EARNINGS PER SHARE Three months ended Three months ended Nine months ended Nine months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 (Loss) income available to common stockholders $ ) $ $ ) $ Weighted average shares outstanding Basic (loss) earnings per share $ ) $ $ ) $ (Loss) income for diluted earnings per share $ ) $ $ ) $ Total weighted average common shares and equivalents outstanding for diluted computation Diluted (loss) earnings per share $ ) $ $ ) $
